Citation Nr: 0809165	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis with limitation of extension, left 
knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
lateral instability, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, right knee joint, post medial 
meniscectomy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board REMANDS the claims on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to increased evaluations for 
bilateral knee disabilities and TDIU.  Additional action is 
necessary before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008).  The Court further held that, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims, but given the 
Court's recent decision in Vazquez-Flores, such notice is 
inadequate.  It informs the veteran of the need to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of his knee disabilities.  It does not inform him 
of the need to submit evidence describing the effect that 
worsening has on his employment and daily life.  Moreover, 
the veteran has not submitted any statements or taken any 
action, which shows that he has actual knowledge of this 
requirement.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holdings, 
noted above.

2.  Readjudicate the claims based on all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


